Per Curiam. In this appeal there is no assignment of errors on the record or elsewhere on any paper in the case. Rule 15 of this court requires that the appellant or plaintiff in error shall in all cases assign errors at the time of filing his record in this court, and on failing to do so the case may be dismissed. * •», * This assignment of errors and cross-errors must be written upon or attached to the record. It was said in Williston v. Fisher, 28 Ill. 43, “An assignment of errors in this court performs the same office as a declaration in a court of original jurisdiction. It would be just as regular and proper for the Circuit Court to render a judgment in a cause where there is no declaration, as for the court to affirm or' reverse a judgment where there is no assignment of errors.” In Ditch v. Sennott, 116 Ill. 288, it was said; “ The failure to assign errors upon the record is not a mere form that will be considered waived if not objected to, but one of substance; and should the court, for instance, inadvertently reverse a case for an error not assigned, it would feel com-polled on motion to set aside its judgment.” See also Harrison v. Waixal, 35 Ill. App. 511. We have no power to consider any question in the case, therefore the appeal will be dismissed. Appeal dismissed.